ston we government entities division uics department of the treasury internal_revenue_service washington d c apr 5et ep pat legend taxpayer a individual b individual c individual d individual e individual f individual g trust t subtrust u subtrust v date date date date date date page date date date date ira x ira y plan w account u company l company m company n state o rule q percentage percentage sec_4 page dear pg this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented and revised by correspondence dated as further supplemented by correspondence dated and as revised by correspondence dated and the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was date died on date at age a resident of state o as of her date of death taxpayer a owned ira x which was maintained with company l and was entitled to receive amounts under plan w which was maintained with company m taxpayer a was survived by her husband individual g and by five nieces and nephews individuals b through f individual b taxpayer a’s nephew was born on date individual c was born on date individuals d and e were born on date and individual f was born on date individual c is the eldest of individuals b through f individual g is older than individual c on or about date taxpayer a named trust t as the beneficiary of of her ira x and subtrust u created under the provisions of trust t as the beneficiary of the remaining of ira x consistent with the language of trust t and as required under the statutes of state o the of ira x payable to trust t as beneficiary thereof was allocated to subtrust v created thereunder in order to fully utilize taxpayer a’s federal estate_tax exemption said allocation was made prior to date the calendar_year following the calendar_year of taxpayer a’s death furthermore said allocation was reflected on the federal form_706 united_states estate and generation- skipping transfer_tax return filed with respect to taxpayer a’s estate on date the internal_revenue_service issued an acceptance letter with respect to the estate of taxpayer a with respect to the allocation of ira x your authorized representative has asserted that rule q found at sec_4 of the statutes of state o required the trustee of trust t to allocatelf of ira x to subtrust v in order to minimize the tax consequences of making distributions from ira x furthermore your authorized representative has asserted that said allocation was made in order to comply with the trustee’s duty to manage trust t assets consistent with the trustee’s duty_of impartiality and the purposes of the trust as required under sec_4 of the statutes of state o page on or about date taxpayer a named trust t as the beneficiary of her interest in plan w in accordance with article fourth of the second amendment of trust t percentage of taxpayer a’s interest in plan w was allocated to subtrust u and percentage of said interest was allocated to subtrust v trust t was created by taxpayer a as grantor and trustor on date trust t has been subsequently amended and restated your authorized representative has asserted that trust t is valid under the laws of state o article ninth of trust t as amended provides that trust t became irrevocable at the death of taxpayer a individual b and company n are the co-trustees of trust t article fourth of the second amendment to trust t creates subtrust u for the benefit of individual g article fifth of the second amendment to trust t creates subtrust v to benefit individuals b through f article fifth sec_1 of the second amendment to trust t provides in relevant part that a beneficiary’s interest under subtrust v shall be distributed to said beneficiary when he or she reaches the age of individuals b through f had all attained age as of date the date of taxpayer a’s death pursuant to article fifth sec_1 of trust t the interests of the five beneficiaries named therein shall be equal it has been represented that copies of the amended trust t were provided to company l and company m within one month of the date of taxpayer a’s death subsequent to the death of taxpayer a the of ira x payable to trust t and allocated to subtrust v pursuant to the provisions of trust t and as required under the statutes of state o was transferred by means of a trustee to trustee transfer to ira y set up and maintained with company n in the name of taxpayer a with subtrust v as the beneficiary thereof additionally subsequent to the death of taxpayer a the percentage of plan w that was payable to subtrust v percentage was transferred by means of a direct trustee-to-trustee transfer to account u name of taxpayer a with subtrust v as the beneficiary thereof set up and maintained with company n in the individual f intends to accomplish trustee to trustee transfers of her interest in taxpayer a’s ira x now ira y and of her interest in taxpayer a’s plan w now account u such transfers will be into an ira maintained in the name of taxpayer a to benefit individual f and into a sec_403 account set up and maintained in the name of taxpayer a to benefit individual f respectively page your authorized representative has asserted that with respect to calendar_year distributions intended to meet the requirements of code sec_401 have been made ira x now ira y to trust t over the life expectancy of individual c furthermore with respect to calendar_year to comply with the minimum_required_distribution rules have been made using the life expectancy of individual g distributions from plan w now account u intended from based on the above facts and represeritations you through your authorized representative request the following letter rulings that for purposes of code sec_401 taxpayer a timely named individual f as a beneficiary of the interest in her ira x now ira y payable to trust t and allocated to subtrust v that for purposes of code sec_401 taxpayer a timely named individual f as a beneficiary of the percentage percentage of her interest in plan w now account u payable to trust t that individual f as a beneficiary of trust t’s subtrust v’s interest in taxpayer a’s ira x now ira y may transfer by means of a direct trustee to trustee transfer her interest in ira y into another ira described in code sec_408 set up and maintained in the name of taxpayer a for the benefit of subtrust v beneficiary thereof and payable to individual f beneficiary thereof and that individual f as a beneficiary of subtrust v’s interest percentage of taxpayer a’s interest in plan w now account u may transfer by a direct trustee to trustee transfer her interest in account u into another account described in code sec_403 set up and maintained in the name of taxpayer a deceased for the benefit of subtrust v beneficiary thereof and payable to individual f beneficiary thereof that individual f as a beneficiary of subtrust v the beneficiary offs of taxpayer a’s ira x now ira y may use the life expectancy of the eldest beneficiary of subtrust v individual c computed using the single life table which table is found at sec_1 a -9 of the final income_tax regulations question and answer-1 for computing the required_distribution with respect to her interest in ira x now ira y with respect to calendar_year calendar_year that elapses after lil said life expectancy is reduced by one for each and meee that individual f as a beneficiary of trust t the beneficiary of taxpayer a’s plan w now account u may use the life expectancy of the eldest beneficiary of trust t individual g computed using the single life table which table is found at sec_1 a -9 of the final income_tax regulations question and answer-1 for computing the required distributions with respect to her interest in plan w now account u with respect to calendar yea said life expectancy is reduced by one for each calendar_year that elapses after with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part age provide that the regulations a calendar years beginning afte for calendar_year proposed_regulations or the final regulations ining required minimum distributions for for determining required distributions taxpayers may rely on the proposed_regulations the sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan request if more than one individual is designated as a beneficiary with respect to an sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling page employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit page sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year j regulations referenced above in accordance with the final code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_403 provides in relevant part that the amount actually distributed to any distribute under an annuity_contract described herein is taxable to the distribute in the year so distributed under sec_72 relating to annuities code sec_403 provides that under regulations prescribed by the secretary this subsection shall not apply to any annuity_contract or any custodial_account described in paragraph or retirement_income_account described in paragraph unless requirements similar to the requirements of sec_401 and sec_401 are met requirements similar to the incidental death_benefit requirements of sec_401 are met with respect to such annuity_contract or custodial_account or retirement_income_account code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayer b is taxpayer a’s nephew code sec_402 provides in general that the rollover provisions of code sec_402 apply to a surviving_spouse of an employee who receives a distribution from a qualified_plan attributable to said employee code sec_403 provides in general that the rules of paragraphs through and of sec_402 and sec_402 apply for purposes of paragraph a relating to rollovers of distributions of code sec_403 annuities page revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary revrul_90_24 1990_1_cb_97 provides that that there is no actual distribution within the meaning of code sec_403 where funds are transferred from one sec_403 investment to another sec_403 investment if the transferred funds continue after the transfer to be subject_to any distribution restrictions imposed on them prior to the transfer by sec_403 or sec_403 b a ii revrul_90_24 also provides that in determining whether any of the transfers referenced therein constitutes an actual distribution it is irrelevant whether a complete interest or partial interest is transferred and whether the transferring individual is a current employee a former employee or a beneficiary of a former employee with respect to your first two ruling requests fs of taxpayer a’s ira x now ira y was payable to trust t and allocated to subtrust v created thereunder percentage of taxpayer a’s interest in plan w now account u was allocated to subtrust v trust t and the subtrusts created thereunder became irrevocable at the death of taxpayer a_trust t and the subtrusts created thereunder are valid under the laws of state o a copy of trust t was timely delivered to companies l and m f inally the identity of the beneficiaries of trust t and subtrust v can be determined by perusing their terms individual f is a named beneficiary of subtrust v thus trust t and the subtrusts created thereunder constitute see-through trusts within the meaning of sec_1_401_a_9_-4 of the final regulations q a-s as a beneficiary of subtrust v the life expectancy of individual f must be scrutinized in order to determine the life expectancy to be used to compute required distributions from ira x now ira y and plan w now account u thus with respect to your first two ruling requests we conclude as follows page that for purposes of code sec_401 taxpayer a timely named individual f as a beneficiary of the interest in her ira x now ira y payable to trust t and allocated to subtrust v that for purposes of code sec_401 taxpayer a timely named individual f as a beneficiary of the percentage percentage of her interest in plan w now account u payable to trust t with respect to your third and fourth ruling_request as noted above individual f is one of five beneficiaries of the of taxpayer a’s ira x now ira y allocated to subtrust v and one of five beneficiaries of percentage of taxpayer a’s interest in plan w now account u allocated to subtrust v individual f is not taxpayer a’s surviving_spouse thus individual f is not eligible to receive a distribution of her interest in either ira x now ira y or plan w now account u and roll over either distribution into an ira or another sec_403 account even if the recipient ira or sec_403 account is set up in the name of taxpayer a to benefit individual f however a trustee-to-trustee transfer does not constitute a distribution thus such a transfer may be accomplished by a beneficiary who is not the surviving_spouse of either a deceased ira owner or a deceased sec_403 annuitant furthermore a trustee to trustee transfer from one ira to another or one b account to another may be accomplished after the date of death of an ira owner or sec_403 annuitant bya beneficiary of said ira owner or sec_403 annuitant as long as the transferee ira or sec_403 account remains in the name of the decedent for the benefit of a beneficiary in this case individual f intends to accomplish trustee to trustee transfers of her interest in taxpayer a’s ira x now ira y and also of her interest in taxpayer a’s plan w now account u such transfers will be into an ira maintained in the name of taxpayer a to benefit individual f and into a sec_403 account set up and maintained in the name of taxpayer a to benefit individual f respectively thus with respect to your third and fourth ruling requests we conclude as follows that individual f as a beneficiary of trust t’s subtrust v’s interest in taxpayer a’s ira x now ira y may transfer by means of a direct trustee to trustee transfer her interest in ira y into another ira described in code sec_408 set up page and maintained in the name of taxpayer a for the benefit of subtrust v beneficiary thereof and payable to individual f beneficiary thereof and that individual f as a beneficiary of subtrust v’s interest percentage of taxpayer a’s interest in plan w now account u may transfer by a direct trustee to trustee transfer her interest in account u into another account described in code sec_403 set up and maintained in the name of taxpayer a deceased for the benefit of subtrust v beneficiary thereof and payable to individual f beneficiary of subtrust v thereof with respect to your fifth and sixth ruling requests as noted above if distributions are made to a_trust even if the trust is a see-through trust within the meaning of q a-s of sec_1_401_a_9_-4 of the final regulations the separate_account tules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary for purposes of determining which trust beneficiary’s life expectancy will be used to determine the minimum_required_distribution payout period the term beneficiary in general includes individuals or entities who are not eligible to be treated as designated beneficiaries within the meaning of code sec_401 the generic issue raised in your fifth and sixth ruling requests is which trust t beneficiaries must be considered in determining who is the designated_beneficiary of both ira x redesignated ira y and plan w redesignated account u the specific issue raised with respect to your fifth ruling_request is whether for purposes of code sec_401 the life expectancy of individual g a beneficiary of subtrust u but not of subtrust v must be considered with respect to the i of ira x now ira y allocated to subtrust v in this regard we note that although trust t was the named beneficiary of fi of said ira said i created under the provisions of trust t by the trustee of trust t was allocated directly to subtrust v as a general_rule if a_trust is named as the beneficiary of either a qualified_plan or an ira all of the beneficiaries of said trust must be considered for purposes of determining who if anyone is the designated_beneficiary for purposes of code sec_401 thus under the general_rule the beneficiaries of subtrust u would have to be considered to determine who is the code sec_401 a designated_beneficiary with respect to the i of ira x now ira y that was bequeathed by taxpayer a to trust t page in this case it has been represented that thell of ira x payable to trust t was allocated to subtrust v in order to comply with the statutes of state o it has also been represented that said allocation occurred prior to date however said actions cannot negate the language of taxpayer a’s beneficiary designation pursuant to which trust t and not subtrust v was the named beneficiary of j of his ira x the allocation of said of ira x to subtrust v was made in accordance with the laws of state o and not in accordance with the beneficiary designation of taxpayer a and thus falls within the limitations found in sec_1_401_a_9_-4 of the final regulations q a-1 therefore under this specific set of facts we will apply the general_rule set forth above and for purposes of determining who is the designated_beneficiary of the i of ira x now ira y allocated to subtrust v we will consider the beneficiaries of subtrust v and of subtrust u individual g is the eldest of said beneficiaries thus with respect to your fifth ruling_request we conclude as follows that individual f as a beneficiary of subtrust v the beneficiary of of taxpayer a’s ira x now ira y must use the life expectancy of the eldest beneficiary of subtrust u individual g computed using the single life table which table is found at sec_1 a -9 of the final income_tax regulations question and answer-1 for computing the required_distribution with respect to her interest in ira x now ira y with respect to calendar veil said life ex is reduced by one for each calendar_year that elapses aiter ill with respect to your sixth letter_ruling request which refers to plan w now account u we note that percentage thereof was allocated to trust t and subsequently reallocated to subtrust v in order to benefit individuals b through f however such reallocation was accomplished by the trustee s of trust t and was not done by taxpayer a thus based on the specific facts and representations surrounding this ruling_request we conclude as follows with respect to your sixth ruling_request that individual f as a beneficiary of trust t the beneficiary of taxpayer a’s plan w now account u may use the life expectancy of the eldest beneficiary of trust t individual g computed using the single life table which table is found at sec_1 a -9 of the final income_tax regulations question and answer-1 for computing the required distributions with respect to her interest in plan w now account u with page respect to calendar_year calendar_year that elapses after said life expectancy is reduced by one for each this ruling letter is based on the assumption that ira x and ira y either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t and subtrusts u and v created thereunder are valid under the laws of state o as represented finally it assumes that plan w now account u constitutes an account described in code sec_403 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter_ruling please contact esquire at not a toll-free number or 202-283-i fax sincerely yours frances v sloan manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures
